Citation Nr: 0615437	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel







INTRODUCTION

The veteran had active military service from June 1959 to 
July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO found the veteran 
to be permanently and totally disabled due to service-
connected disabilities.  

2.  The veteran has loss of use of one lower extremity 
together with the loss of use of one upper extremity, which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. § 2101 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower  
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

The evidence reflects that the veteran suffered a left basal 
ganglia ischemic cerebrovascular accident in January 2001, 
with resulting residual right hemiparesis.  The veteran 
contends that his right side weakness requires him to use a 
wheelchair, cane, and/or walker to ambulate and that he has 
problems with maintaining his balance.  

The veteran is currently in receipt of disability 
compensation for partial lower right hemiplegia status-post 
cerebrovascular accident (40 percent disabling), for partial 
upper right hemiplegia status-post cerebrovascular accident 
(30 percent disabling), for post-traumatic stress disorder 
(50 percent disabling), for hypertension (10 percent 
disabling), and for cardiomyopathy (10 percent disabling).  
He is in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disability, and has been found totally and permanently 
disabled due to service-connected disabilities.  

In this case, the veteran has not had any part of either 
lower or upper extremity amputated and therefore he has not 
suffered anatomical loss of either lower or upper extremity.  
Otherwise, the medical evidence reflects, as noted above, 
residual right hemiparesis of the right lower and upper 
extremity.  The veteran has been noted as having balance 
impairment.  Statements from Robert Chisholm III, M.D. (Dr. 
C), reflect his report that the veteran had severe loss of 
use of the right extremities and extreme difficulty with 
balance.  Dr. C reported that the veteran was unable to 
ambulate without the use of a cane, walker, or wheelchair.  

A report of a November 2002 QTC (fee-based) examination notes 
the veteran's past medical history as reflecting trouble with 
walking due to weakness in the right leg and foot, and loss 
of use of his right hand.  A subsequent report of March 2004 
QTC examination reflects the examiner's finding that the 
veteran had a partial loss of use of both the lower and upper 
right side extremities.  A Southwest Medical Center discharge 
summary, dated in May 2005, reflects the veteran's 
hospitalization for a right hip fracture.  On evaluation just 
prior to discharge, the veteran was reported to have fairly 
dense right hemiparesis.  He could hold his right hand out to 
shake and do some very basic supportive movements.  
Outpatient VA treatment records, dated from August 2004 to 
August 2005, reflect the veteran as having an abnormal gait 
due to right side weakness, that he was mostly wheelchair 
bound, and that he used a cane.  

In addition, a report of August 2005 VA examination reflects 
that examiner's impression to include cerebrovascular 
accident status-post weakness of the right side, with severe 
limitation in function because of weakness.  In so finding, 
the examiner noted that the veteran had contractures of the 
right upper extremity that were secondary to the stroke and 
therefore did have loss of use of the right upper extremity.  
The examiner also found that prior to a right hip fracture, 
the veteran was ambulating with a walker and lost that 
ability after the fracture, so the stroke did cause paresis, 
but not loss of use, of the right lower extremity, which 
happened after the hip fracture.  

As noted above, the veteran is permanently and totally 
disabled due to service-connected disabilities.  Both private 
and VA medical evidence reflect that as a result of the 
severity of the service-connected right side hemiparesis, the 
veteran suffers from balance problems and is also unable to 
ambulate without the aid of a walker, cane, or wheelchair.  
The Board finds that the record demonstrates the loss of use 
of one lower extremity together with the loss of use of one 
upper extremity such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, which meets 
the criteria for a certificate of eligibility for assistance 
in requiring specially adapted housing.  As such, the Board 
finds a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  38 C.F.R. 
§ 3.809 (2005).  

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a (2005).  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.  Thus, the 
issue of entitlement to a special home adaptation grant is 
moot.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


